UNITED STATES SECURITIES AND EXCHANGE COMMISSION WASHINGTON, D.C.20549 FORM 8-K CURRENT REPORT Pursuant to Section 13 or 15 (d) of the Securities Exchange Act of 1934 Date of Report (Date of earliest event reported): March 6, 2014 INTEGRATED ENVIRONMENTAL TECHNOLOGIES, LTD. (Exact name of registrant as specified in charter) Nevada 000-26309 98-0200471 (State or other jurisdiction of incorporation) (Commission File Number) (IRS Employer Identification No.) 4235 Commerce Street, Little River, South Carolina (Address of principal executive offices) (Zip Code) Registrant’s telephone number, including area code:(843) 390-2500 (Former name or former address, if changed since last report) Check the appropriate box below if the Form 8-K filing is intended to simultaneously satisfy the filing obligation of the registrant under any of the following provisions (see General Instruction A.2. below): o Written communications pursuant to Rule 425 under the Securities Act (17 CFR 230.425) o Soliciting material pursuant to Rule 14a-12 under the Exchange Act (17 CFR 240.14a-12) o Pre-commencement communications pursuant to Rule 14d-2(b) under the Exchange Act (17 CFR 240.14d-2(b)) o Pre-commencement communications pursuant to Rule 13e-4(c) under the Exchange Act (17 CFR 240.13e-4(c)) Section 8 – Other Events Item 8.01 .Other Events. On March 6, 2014, Integrated Environmental Technologies, Ltd. (the “Company”) issued a press release announcing a new marketing initiative focused on the launch of a new brand name, EcoTreatments™, and the launch of a new website. A copy of the press release is attached hereto as Exhibit 99.1. Section 9 – Financial Statements and Exhibits Item 9.01. Financial Statements and Exhibits. (d)Exhibits: Exhibit No. Description Press Release Re:Integrated Environmental Technologies, Ltd. Announces New Marketing Initiative and Launch of New Website 2 SIGNATURES Pursuant to the requirements of the Securities Exchange Act of 1934, as amended, the registrant has duly caused this report to be signed on its behalf by the undersigned hereunto duly authorized. INTEGRATED ENVIRONMENTAL TECHNOLOGIES, LTD. March 6, 2014 By: /s/ David R. LaVance David R. LaVance President and Chief Executive Officer 3 EXHIBIT INDEX Exhibit No. Description Press Release Re:Integrated Environmental Technologies, Ltd. Announces New Marketing Initiative and Launch of New Website 4
